—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Pesce, J.), imposed October 4, 1995.
Ordered that the sentence is affirmed.
The record indicates the defendant was incorrectly informed that he was not entitled to appellate review of his sentence on the ground that it was excessive, and therefore the purported waiver of his right to appeal cannot be considered knowing, voluntary, and intelligent (see, People v Rolon, 220 AD2d 543). Accordingly, we have considered the defendant’s contention that the sentence was excessive but find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino , Sullivan and McGinity, JJ., concur.